16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Janet P. MOORE, Defendant-Appellant.
No. 93-6539.
United States Court of Appeals, Fourth Circuit.
Dec. 16, 1993.Jan. 13, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-83-200-HM)
Janet P. Moore, Appellant Pro Se.
Juliet Ann Eurich, Office of the U.S. Atty., Baltimore, Maryland, for Appellee.
D.Md.
Affirmed.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

OPINION
PER CURIAM

1
Janet Patricia Moore appeals the district court's order denying her motion for reduction of sentence under Rule 35(b), Fed.R.Crim.P., applicable to offenses committed prior to November 1, 1987.  Our review of the record and the district court's opinion discloses that this appeal is without merit.


2
Moore was convicted in 1983 and sentenced to fifty years for conspiracy to violate civil rights resulting in death, tampering with a witness, and aiding and abetting.  The Supreme Court denied Moore's petition for certiorari in May 1990.  Moore's motion was filed April 27, 1993, almost three years after the Supreme Court's action.  Under the applicable Rule 35(b), a motion to reduce a sentence may be made within 120 days after entry of an order of the Supreme Court denying review of a judgment of conviction.*  The time limitations of Rule 35 are jurisdictional.   United States v. Addonizio, 442 U.S. 178, 189 (1979).  Therefore, Moore's motion is untimely.


3
Accordingly, we deny Moore's motions for the appointment of counsel and oral argument and affirm the district court's denial of Moore's motion.

AFFIRMED


*
 The rule contains other time provisions which are inapplicable here